COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                No. 08-17-00114-CV
 IN RE: T. GERALD TREECE, THE
 INDEPENDENT EXECUTOR OF                         §             ORIGINAL PROCEEDING
 THE ESTATE OF JOHN M.
 O’QUINN, DECEASED,                              §           ON PETITION FOR WRIT OF

 RELATOR.                                        §                    MANDAMUS

                                                 §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Francisco X. Dominguez, Judge of the 205th District Court of El Paso, Texas, and

concludes that Relator’s petition for writ of mandamus should be dismissed as moot. We therefore

dismiss the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.